Citation Nr: 1705677	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO. 13-31 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Dan Curry, Esq.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1971 to June 1972 and from October 1973 to October 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the RO in St. Louis, Missouri.

In a decision dated in June 2015, the Board denied service connection for bilateral hearing loss and tinnitus, as well as for a bowel disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court). In an Order dated in February 2016, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's decision, only to the extent it denied service connection for tinnitus, and remanded that issue back to the Board for additional development consistent with the Joint Motion. The Joint Motion stipulates that the Veteran is no longer pursuing an appeal regarding the denial of service connection for hearing loss or a bowel disorder. 

The Veteran submitted additional medical evidence after the most recent RO adjudication of the claim. A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the August 6, 2012, date of the enactment of the amendment, i.e., filed on or after February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on November 13, 2013, and as no such request has been received, the Board will consider this evidence in the first instance. 

The Veteran's attorney has recently submitted evidence pertaining to hearing loss and apparently in support of asserted entitlement to service connection for hearing loss; however, that matter is not on appeal. To the extent the attorney intends this submission as a new claim, the Board notes that, effective March 24, 2015, VA adopted a standardized claims system. 79 Fed. Reg. 57,660, 57,698 (Sept. 25, 2014). In so doing, VA deleted 38 C.F.R. § 3.157, which allowed for reports of examination or hospitalization to be treated as claims in certain circumstances, and completely rewrote 38 C.F.R. § 3.155, removing the provisions which allowed for the filing of "informal claims." While the new version of 38 C.F.R. § 3.155 allows for correspondence from appellants to be treated as an intent to file a claim, the Veteran is advised that the mere submission of evidence does not meet the standard of an intent to file (3.155(b)) or the standard of a complete claim under 38 C.F.R. § 3.155(a). 

Accordingly, the AOJ should notify the Veteran of the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1. Tinnitus is not related to service.

2. An organic disease of the nervous system did not become manifest to a degree of 10 percent or more within one year of service.


CONCLUSION OF LAW

Tinnitus was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veterans Court has held that the presumptive chronic diseases include tinnitus where there is evidence of acoustic trauma. See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The term "acoustic trauma" was not defined by the Veterans Court in Fountain, nor is it defined under VA statutes or regulations. Accordingly, it is appropriate to use a generally-accepted medical definition. Acoustic trauma as defined by one source as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/acoustic-trauma.

The Board finds that, while the identification of "very loud noise" is subject to lay observation, the identification of "injury" to the hearing mechanisms in the inner ear is an inherently medical question. Thus, substantiation of acoustic trauma requires a combination of lay and medical evidence. 

Although there is no record of acoustic trauma being identified in service, the Board acknowledges the RO's specific finding on this point, as set out in the Statement of the Case, that "exposure to acoustic trauma is conceded." While the Board's consideration of the appeal is de novo, the Board accepts the RO's finding on this question, as it is favorable to the claim, and as it is not directly contradicted in the record. The Board finds that the Veteran sustained acoustic trauma in service and the presumption of service connection for tinnitus as a chronic disease must be considered here. 

Under VA law, in order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Service treatment records reveal that, at examination, acceptance, and enrollment into active duty in January 1971, the Veteran's ears and auditory acuity were clinically assessed as  normal. While the Board notes that the Veteran's hearing acuity is not on appeal, the auditory thresholds during service have been cited as pertinent to the question of whether tinnitus had onset in service. Accordingly, auditory testing at service entry reveals the following pure tone thresholds in Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
15
10
5
-
10

The Veteran was assigned a Physical Profile rating of H-1. Under the Physical Profile Rating System, the H stands for hearing and ears. This factor concerns auditory acuity and disease and defects of the ear. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

On examination on March 4, 1971, the Veteran's ears were found to be clear. When examined for service separation on July 10, 1978, the Veteran failed a whispered voice test and was given a provisional diagnosis of possible high frequency hearing loss, auditory results on this date were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
50
LEFT
25
25
25
-
50

However, after a follow-up audiometric evaluation on August 1, 1978, the Veteran's ears and auditory acuity were clinically assessed as normal. Auditory findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
20
20
LEFT
5
5
5
0
10

The Veteran was again assigned a Physical Profile rating of H-1, indicating that his hearing and ears were clinically assessed as having a high level of medical fitness. The Board finds these results to be probative evidence against the existence of any defect of the auditory system, including tinnitus.

Consistent with the clinical findings, on a Report of Medical History on July 10, 1978, the Veteran reported no history of ear trouble, and no current ear trouble. He also reported "I consider myself to be in perfect health." 

After service, a September 30, 2003, routine examination of the ears notes that external auditory canals were patent without drainage, and there was good auditory acuity. The Veteran specifically denied hearing changes or balance problems. 

The Veteran filed his claim in November 2010, some 32 years after service separation, and asserted his tinnitus began in 1972. 

On VA examination in March 2011, the Veteran reported exposure to small arms fire and training exercises. He claimed no other occupational or recreational noise exposure. He reported a current complaint of constant tinnitus. The examiner found that it is not as likely as not that tinnitus was associated with hearing loss. However, it was as likely as not that tinnitus was associated with another medical condition. The examiner did not explain this finding or identify the other medical condition. The examiner also found that tinnitus was less likely as not caused by or a result of in service noise exposure. The stated rationale was that the Veteran described that his tinnitus was first noticed soon after leaving the service. 

On the May 2011 Notice of Disagreement, the Veteran asserted that tinnitus was related to his time in the service. 

A June 28, 2013, VA ENT (Ears, Nose, and Throat/Otolaryngology) Consult reveals complaint of an earache in the right ear several months previous, which had since gone away. Tympanic membranes were intact with no effusion or retraction. External auditory canals were clear of cerumen (Virtual VA 06/28/2013).

The report of a VA examination in November 2013 reveals that, in response to the question printed on the examination form: "Does the Veteran report tinnitus?," the examiner responded "No." The examiner concluded that tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure. The rationale was that the Veteran does not describe hearing a sound it his ear. He reported pain and discomfort in his ear canal, but not a sound. He had normal middle ear function and no evidence of ear canal infection. According to the examiner, he does not have tinnitus, just discomfort in his ear canals (Virtual VA 11/01/2013). 

The Board denied this appeal in June 2015. In agreeing to vacate that decision, the parties to the Joint Motion focused on the Board's findings regarding the credibility of the Veteran's statements, which rested primarily on findings of the November 2013 examiner that there was a significant discrepancy between speech reception thresholds and pure tone averages. However, the parties also stipulated that there was conflicting evidence of a current condition, which was not adequately addressed by the Board. In particular, the parties identified the November 2013 finding that the Veteran did not have tinnitus but had pain and discomfort in his ear canal, and the March 2011 finding that the Veteran had tinnitus associated with another medical condition. The parties stipulated that remand was warranted for a new medical opinion to address whether the Veteran has experienced tinnitus during the period of the claim and, if so, whether the tinnitus is related to excessive in-service noise exposure. 

After remand from the Veterans Court, the Veteran's attorney submitted a private opinion dated in April 2016 from K. Kurtz, Au.D. That opinion primarily addresses the etiology of the Veteran's hearing loss, an issue which is not before the Board at present. However, the opinion also includes a few findings related to tinnitus. In particular, the opinion states that the Veteran reported current constant tinnitus bilaterally and that he reported ringing in his ears while in service, immediately after service, and periodically ever since service. The examiner noted that it is not common for young men in the early 20s in the military to perceive tinnitus as a medical issue. The examiner concluded that tinnitus is likely as not related to the military noise exposure. The examiner found that the Veteran's description of tinnitus as discomfort in his ears is consistent with other reported incidents of severe tinnitus and is not a contraindication of tinnitus. The examiner found that the Veteran's tinnitus onset was not delayed, but began in service. She cited a study which associated tinnitus with exposure to impulse noise such as weaponry. She noted that tinnitus is something that a person can live with and not be physically bothered by. Therefore, tinnitus frequently takes a backseat to more pressing medical conditions or financial concerns. According to this opinion, any delay or gap in treatment regarding the Veteran's tinnitus has no effect on her opinion that he is suffering from tinnitus that is as likely as not caused by his military service.

The Board obtained a specialist's opinion from the Chief of VA's Audiology and Speech Pathology Service, in April 2016. The specialist noted that the Veteran's complaint of tinnitus during his VA examination in March of 2011 provided sufficient evidence to support the opinion that it is at least as likely as not that the Veteran suffers from tinnitus. However, a review of Veteran's hearing examinations from January 1971 to August 1978 revealed an absence of any significant (auditory) threshold shift. According to the opinion, the absence of any significant shift in thresholds during the period of military service suggests that it is less likely as not that Veteran's tinnitus is related to noise exposure during military service.

To address the first question posed by the parties to the Joint Motion, the Board finds that the evidence in favor of a current diagnosis of tinnitus has attained relative equipoise with the evidence against such diagnosis. Turning to the question of whether current tinnitus is related to service, the Board observes a conflict in the medical opinion evidence on this point. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

After a review of all of the evidence, the Board finds that the point of relative equipoise has not been attained regarding the asserted onset of tinnitus in service, the asserted onset of tinnitus within one year of service separation, or the asserted nexus between current tinnitus and acoustic trauma in service. 

In so finding, the Board notes that, in significant respects, the private opinion is inconsistent with the recorded clinical history. Specifically, the private opinion finds that the Veteran's tinnitus began in service and did not have delayed onset. This statement is inconsistent with the normal examination findings for the auditory system and the assignment of a Physical Profile rating denoting an absence of defects in the auditory system at service separation. These findings address not only auditory acuity, but all conditions of the hearing and ears. While there was initial concern about hearing impairment as the result of a whispered voice test, there was no report of tinnitus or symptoms of tinnitus at that time. Moreover, whatever significance the failed whispered voice test had, it prompted additional examination and testing, which produced normal findings in all respects. 

The private opinion is also inconsistent with the Veteran's contemporaneous report that he had no history of ear trouble, that he had no current ear trouble, and that he considered himself to be in perfect health. These are not ambiguous statements, but are direct, and are presented without caveat. While the Veteran is probably not competent to declare his health to be perfect, that statement is probative evidence regarding the absence of observable symptoms at the time. These statements are directly pertinent to the question of whether he had chronic tinnitus, or persistent symptoms of tinnitus, in service. 

In weighing these statements against the conflicting statements provided by the Veteran more recently, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the intent to speak the truth, a statement may lack credibility because of a faulty memory). 

Thus, the contemporaneous nature of the statement of medical history at discharge is significant. Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account to treatment providers and VA adjudicators, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate the onset of tinnitus symptoms as he remembers it. Thus, his competency is not at issue with regard to recounting whether he had such symptoms in service. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the report of medical history at separation from service is more reliable, persuasive, and convincing, than the Veteran's later statements made in support of a claim for monetary benefits. 

The Board also notes that the Veteran has been inconsistent in his report of onset of tinnitus symptoms. In March 2011, he reported onset "soon after" leaving service. This assertion is unequivocal in placing the onset after service. While the Veteran has, at other times, reported the onset of symptoms during service, a material change in the details of an otherwise competent account is a significant factor in assigning credibility. It stands to reason that the facts could not have changed. Therefore, the Board must consider material changes in the account of those facts as weighing against credibility. 

The private opinion is also inconsistent with post-service findings, including the September 30, 2003, findings on examination of the ears, which were entirely normal, with good auditory acuity, and the Veteran's specific denial of any hearing changes at that time. Indeed, these findings are not mentioned in the private opinion.

The Veteran's private clinician included a discussion of possible reasons an individual might not seek treatment for a condition such as tinnitus immediately after onset, noting that tinnitus frequently takes a backseat to more pressing medical conditions or financial concerns. She also noted that people that age might not consider the condition serious enough to seek treatment. However, this discussion is largely theoretical and speculative. More importantly, it does not reflect the facts in this case. The Veteran's ears and hearing were examined at service separation and several years later in 2003. This discussion does not explain why a person with symptoms of tinnitus, once having gone to the trouble and/or expense of being examined, would answer questions about his hearing inaccurately. 

In sum, the Board finds that, while the Veteran sustained acoustic trauma in service and has current tinnitus, he did not have chronic tinnitus in service; tinnitus did not become manifest to a compensable degree within one year of service separation; and, current tinnitus is not related to service. Accordingly, service connection on direct and presumptive bases is not warranted. 

The Board notes that the Veteran is only service-connected for a foot disability, and there is no assertion of secondary causation. Nevertheless, the Board also finds that tinnitus is not proximately due to or a result of a service-connected disability. Accordingly, service connection on a secondary basis is not warranted. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in December 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained medical examinations regarding the claim, and the Board has supplemented this evidence with a specialist's medical opinion. The Veteran has asserted that that VA opinion is not as thorough as the opinion provided by the Veteran, pointing mainly to the brevity of the opinion and the fact that the private opinion is three pages. 

It is not the length of a medical opinion that lends probative weight, but the reasoning used by the medical professional and the consistency of the opinion with the medical record. As noted above, the opinion provided by the Veteran is primarily focused on hearing loss, which is not on appeal. To the extent it does pertain to tinnitus, the opinion provided by the Veteran is inconsistent with the recorded clinical history. 

The Veteran's attorney has asserted that the VA opinion is not based on a complete view of the evidence. However, it is unclear how this conclusion was reached as the opinion explicitly states "[a] review of Veteran's claims file and service treatment records was completed by this examiner." Moreover, as discussed above, the opinion reflects an understanding and discussion of the pertinent evidence in a way that is not true of the private opinion. Therefore, the Board finds that the attorney's assertion is contradicted by record. The Board finds no inadequacies in the VA specialist opinion.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


